Case 1:18-cv-02445-NGG-JO Document 41 Filed 02/08/19 Page 1 of 3 PageID #: 403



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 MAKE THE ROAD NEW YORK and
 MAKE THE ROAD CONNECTICUT,

                   Plaintiffs,

          v.                                    Case No.: 1:18-cv-02445-NGG-JO

 U.S. DEPARTMENT OF HOMELAND
 SECURITY, OFFICE OF THE
 SECRETARY OF HOMELAND
 SECURITY, U.S. CITIZENSHIP AND
 IMMIGRATION SERVICES, U.S.
 DEPARTMENT OF JUSTICE, OFFICE
 OF THE ATTORNEY GENERAL,
 OFFICE OF THE SOLICITOR
 GENERAL, and OFFICE OF LEGAL
 COUNSEL,

                   Defendants.


   NOTICE TO THE COURT REGARDING THE DEPARTMENT OF HOMELAND
        SECURITY’S PROCESSING OF PLAINTIFFS’ FOIA REQUEST

       In response to the Court’s Order of February 1, 2019, directing the Department of

Homeland Security (“DHS”) to “submit an explanation . . . for why it did not produce documents

in November or December 2018,” DHS respectfully submits the following:

   1. On November 16, 2018, the Court ordered DHS to “produce all outstanding records on a

       rolling monthly basis by no later than February 28, 2019.” ECF No. 35 at 12.

   2. DHS took immediate steps to comply with the Court’s November 16, 2018 order, shifting

       five processers, equal to one third of its office manpower, to processing Plaintiffs’ FOIA

       request. With only 10 remaining business days in November 2018 after the Court’s Order,

       however, DHS was unable to prepare a production for November 2018.
Case 1:18-cv-02445-NGG-JO Document 41 Filed 02/08/19 Page 2 of 3 PageID #: 404



   3. On December 20, 2018, DHS, through undersigned counsel, informed Plaintiffs’ counsel

       that it intended to “make a production by the end of December that will satisfy its

       production estimates for November and December collectively.”

   4. However, on December 21, 2018, appropriations for the DHS and the Department of

       Justice lapsed, and DHS was unable to make its anticipated production for December 2018.

   5. Appropriations remained lapsed throughout most of January 2019, with DHS FOIA

       processors returning to work on Monday, January 28, 2019.

   6. On February 8, 2019, as soon as practicable after funding was restored, DHS produced to

       Plaintiffs’ 2,700 pages responsive to Plaintiffs’ FOIA request.

   7. As of today, DHS has approximately 5,145 pages left to process. DHS is working

       diligently to complete the processing of these remaining pages.

   8. DHS anticipates being able to make a sizeable production of several thousand pages in

       March 2019 and to complete production by April 4, 2019.



Dated: February 8, 2019                      Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             RICHARD P. DONOGHUE
                                             United States Attorney

                                             MARCIA BERMAN
                                             Assistant Branch Director

                                              /s/ Rachael L. Westmoreland
                                             RACHAEL L. WESTMORELAND
                                             Trial Attorney (GA Bar No. 539498)
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             P.O. Box 883, Ben Franklin Station
                                             Washington, D.C. 20044

                                                2
Case 1:18-cv-02445-NGG-JO Document 41 Filed 02/08/19 Page 3 of 3 PageID #: 405



                                    Tel: (202) 514-1280
                                    E-mail: rachael.westmoreland@usdoj.gov




                                      3
